Citation Nr: 1516346	
Decision Date: 04/15/15    Archive Date: 04/21/15

DOCKET NO.  14-35 689	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for residuals of old compression fracture, L4 with arthritis (claimed as a back condition).

2.  Whether new and material evidence has been received to reopen a claim for service connection for residuals of marsupialization of pilonidal sinus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

R. Dodd, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1957 to July 1960. 

This matter came before the Board of Veterans' Appeals (Board) on appeal from a decision of January 2014 by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia. The Veteran filed a notice of disagreement (NOD) in April 2014.  A statement of the case (SOC) was provided in August 2014.  The Veteran perfected his appeal with the timely submission of a VA Form 9 (Substantive Appeal) in September 2014

The Veteran testified before the undersigned Veterans Law Judge at a Central Office hearing in February 2015.  A transcript of this proceeding has been associated with the claims file.

This appeal was processed using the Virtual VA/VBMS paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for residuals of old compression fracture, L4 with arthritis and residuals of marsupialization of pilonidal sinus on the merits are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  In a final decision issued in February 1993, the RO denied the Veteran's claim of entitlement to service connection for residuals of a back injury and a cyst on the tail bone.  The Veteran then initiated a claim to reopen for the back injury only in November 2003.  The claim was denied in a June 2004 rating decision.  The Veteran appealed that decision to the Board, which rendered an August 2009 decision reopening the Veteran's claim and then denying the claim on the merits in a March 2010 decision.  The Veteran submitted a request for reconsideration in March 2010, which was subsequently denied by the Board in August 2010.  The Veteran did not submit any additional evidence or intent to appeal the March 2010 decision and it became final in March 2011.

2.  Evidence added to the record in regard to the Veteran's residuals of a cyst on the tail bone since the final February 1993 rating decision is not cumulative or redundant of the evidence of record at the time of the decision and raises a reasonable possibility of substantiating the Veteran's claim.

3.  Evidence added to the record in regard to the Veteran residuals of a back injury since the final March 2010 Board decision is not cumulative or redundant of the evidence of record at the time of the decision and raises a reasonable possibility of substantiating the Veteran's claim.


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the claim of entitlement to service connection for residuals of old compression fracture, L4 with arthritis.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for residuals of marsupialization of pilonidal sinus.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

As the Board's decision to reopen the Veteran's claim of entitlement to service connection for residuals of old compression fracture, L4 with arthritis and residuals of marsupialization of pilonidal sinus is completely favorable, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations.

Legal Criteria

Generally, a claim which has been denied in an unappealed Board decision or an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  New evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id. 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrent symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, 492 F.3d at 1377 (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

The claimant bears the burden of presenting and supporting his/her claim for benefits.  38 U.S.C.A. § 5107(a).  See Fagan v. Shinseki, 573 F.3d 1282 (Fed. Cir. 2009).  The Board shall consider all information and lay and medical evidence of record. 38 U.S.C.A. § 5107(b).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board shall give the benefit of the doubt to the claimant.  Id; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).




Analysis

The Veteran initially filed a claim for service connection for residuals of a back injury and a cyst on the tail bone in November 1992.  The evidence at the time of the adjudication of the Veteran's claim in a January 1993 rating decision consisted of the Veteran's statements, service treatment records, which were absent for any indication of a back injury in service and showed that the cyst had been treated without any residuals, and no current treatment records showing a back disorder or cyst residuals.  The January 1993 rating decision denied that claim on the basis that service treatment records showed no complaints or diagnoses in service and there were no current findings of a diagnosis of either a back condition or residuals of a cyst.  The Veteran was notified on February 26, 1993.  He had until February 26, 1994 to submit additional evidence or an intention to appeal.  The Veteran did not submit any new evidence or claim in regard to either condition until November 2003, over 9 years after the deadline.  Therefore, the January 1993 rating decision became final.

The Veteran then initiated a claim to reopen for the back injury only in November 2003.  The evidence at the time of the adjudication of the Veteran's claim in a June 2004 rating decision consisted of the Veteran's statements, service treatment records, medical treatment records showing the diagnosis and treatment of a current back disability, with onset in 1997.  The June 2004 rating decision denied that claim on the basis that service treatment records showed no complaints or diagnoses in service and there was no indication of any nexus.  The Veteran then appealed that decision to the Board, which rendered an August 2009 decision reopening the Veteran's claim upon a showing of new and material evidence, via the showing of a current diagnosis, and ordering a VA examination to discuss any possible nexus.  A VA examination was obtained in October 2009 and opined that the Veteran's condition was less likely than not related to military service due to an absence of a notation of any back injury in the service treatment records.  The Board then denied the claim on the merits in a March 2010 decision upon a determination that the nexus requirement was not met.  The Veteran submitted a request for reconsideration in March 2010, which was subsequently denied by the Board in August 2010.  The Veteran was notified of the Board decision on March 10, 2010.  He had until March 10, 2011 to submit additional evidence or an intention to appeal.  The Veteran did not submit any new evidence or claim in regard to his back condition until May 2013, over 2 years after the deadline.  Therefore, the March 2010 Board decision became final.

In regard to the cyst residuals claim, since the January 1993 decision was finalized, the Veteran has submitted additional statements, including Board hearing testimony in February 2015, that he currently has a scar from the in-service cyst removal that has existed since service, which causes constant tenderness and periodic cracking.  These statements are new because they had not been previously considered.  They are also material because they addresses the issue of the existence of a current disability and the potential for a nexus with the in-service cyst removal, and the existence of a current disability, that were previously unknown at the time of the January 1993 rating decision.  This at the very least meets the minimum threshold requirements under Shade, 24 Vet. App. at 110 for a finding of new and material evidence.  As new and material evidence has been received, the claim of entitlement to service connection for residuals of marsupialization of pilonidal sinus reopened.

In regard to the back condition claim, since the March 2010 Board decision was finalized, the Veteran has submitted copies of the deck logs for his ship as well as  additional statements including Board hearing testimony in February 2015, indicating that his current back condition has existed since suffering a fall during a storm aboard a navy ship in service.  The statements and deck logs are new because they have not been previously considered.  They are also material because they addresses the issue of a potential for a nexus, as the deck logs show that the ship on which the Veteran was stationed did sustain a storm just as described by the Veteran and lends further credibility to his assertion that he sustained an undocumented fall injury to his back in service as well as an indication that he has experienced a continuity of pain in his back since that time, that were previously unknown at the time of the March 2010 Board decision.  This at the very least meets the minimum threshold requirements under Shade, 24 Vet. App. at 110 for a finding of new and material evidence.  As new and material evidence has been received, the claim of entitlement to service connection for residuals of old compression fracture, L4 with arthritis is reopened.

ORDER

New and material evidence having been received; the claim of entitlement to service connection for residuals of old compression fracture, L4 with arthritis is reopened; the appeal is granted to this extent.

New and material evidence having been received; the claim of entitlement to service connection for residuals of marsupialization of pilonidal sinus is reopened; the appeal is granted to this extent.


REMAND

Having reopened the Veteran's claims, further development is required before these claims can be adjudicated on the merits. 

Cyst Residuals

The Board finds that the appellant should be afforded a VA medical opinion to diagnose and discuss the etiology of the Veteran's cyst removal residuals, to include consideration his 2015 Board hearing description of his scar.  An examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.  McLendon, 20 Vet. App. at 81-82.  The requirement that the evidence of record "indicates" that a disability, or persistent or recurrent symptoms of a disability, "may be associated" with the Veteran's service establishes "a low threshold."  McLendon, 20 Vet. App. at 83.

Here, it is noted that the Veteran has not been provided with a VA medical opinion for this condition.  However, the Board finds that, in accordance with the low threshold of McLendon, the elements for warranting a medical opinion are met, as the Veteran has been shown to have an indication of a current disability via his 2015 testimony describing the presence of a painful scar; medical evidence of marsupialization of pilonidal sinus in the Veteran's service treatment records; an indication that the current disability may be related to the in-service event by way of lay statements that he has had the scar since the cyst removal in-service; and the current evidence, without a more definitive etiological opinion, is insufficient to decide the case.

Back Condition

Once VA has provided a VA examination, it is required to provide an adequate one, regardless of whether it was legally obligated to provide an examination in the first place.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  A medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

Here, the Veteran was provided with a VA examination in October 2009.  The examiner opined that the Veteran's current back condition was less likely than not caused by or the result of military service.  In support, the examiner cited a lack of notations of back injuries in the Veteran's service treatment records.  The Board finds that the Veteran should be afforded a new VA examination to address the questions of whether his current back condition was incurred as a result of service, to include as due to his description of a falling back injury in service as provided at the 2015 Board hearing and in light of the recently submitted deck logs showing that the Veteran's ship was involved in a storm as described.  See McLendon, 20 Vet. App. at 79. 

Additionally, as this case must be remanded for the foregoing reasons, any recent treatment records, including VA records, should also be obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have treated him for his disorders. After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder. Appropriate efforts must be made to obtain all available VA treatment records. If the AMC/RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file. The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

2. After any additional evidence has been associated with the claims file, the Veteran should be afforded an appropriate examination in order to determine a diagnosis and etiology of his claimed residuals of marsupialization of pilonidal sinus. The entire file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review. Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis. The examiner must consider the Veteran's lay testimony in rendering a decision.  

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any diagnosed residuals of marsupialization of pilonidal sinus were due to military service. 

A complete rationale for all opinions must be provided. 

3. Additionally, the Veteran should be afforded an appropriate examination in order to determine a diagnosis and etiology of his claimed residuals of old compression fracture, L4 with arthritis. The entire file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review. Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis. The examiner must consider the Veteran's lay testimony in rendering a decision.

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any diagnosed  residuals of old compression fracture, L4 with arthritis were due to military service.  In this regard, while a back injury is not documented, the examiner is asked whether any pathology of the back is consistent with the Veteran's claimed back injury and any treatment he underwent since service.  

A complete rationale for all opinions must be provided. 

4. Notify the Veteran that it is his responsibility to 
report for any scheduled examination and to cooperate
 in the development of the claim, and that the
 consequences for failure to report for a VA examination 
without good cause may include denial of the claim. 
38 C.F.R. §§ 3.158, 3.655 (2014).  In the event that the 
Veteran does not report for any scheduled examination, documentation must be obtained which shows that 
notice scheduling the examination was sent
 to the last known address. It must also be indicated
 whether any notice that was sent was returned as
 undeliverable.

5. Review the examination report to ensure that it is in 
complete compliance with the directives of this remand. 
If the report is deficient in any manner, the AMC must 
implement corrective procedures. Stegall v. West, 11 Vet. 
App. 268 271 (1998).

6. After the development requested above as well as any additional development deemed necessary has been completed, the record should again be reviewed. If the benefits sought on appeal remain denied, then the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto. The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).







This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


